MEMORANDUM1
James Bradburn appeals pro se the district court’s order denying his motion for relief from judgment in his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s denial of Bradburn’s post-judgment motion for abuse of discretion, see School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993), and we vacate and remand.
Bradburn contends that the judgment should have been set aside because he never received the defendants’ summary judgment papers. Bradburn’s post-judgment motion should be construed as a Fed.R.Civ.P. 60(b)(1) motion for relief from judgment for excusable neglect. See id. Whether neglect is excusable is an equitable determination and “depends on at least four factors: (1) the danger of prejudice to the opposing party; (2) the length of the delay and its potential impact on the proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith.” Bateman v. United States Postal Serv., 231 F.3d 1220, 1223-24 (9th Cir.2000). Here, the district court failed to engage in the appropriate equitable analysis. See id. at 1224 (reversing denial of motion for relief from judgment where the district court’s decision did not mention three of the equitable factors).
*381Accordingly, we vacate the judgment and remand to the district court to decide Bradburn’s post-judgment motion using the appropriate equitable analysis.
VACATED and REMANDED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by the Ninth Circuit Rule 36-3.